Case 1:20-cr-02030-SMJ   ECF No. 105   filed 03/04/21   PageID.370 Page 1 of 2


                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



                                                              Mar 04, 2021
                                                                  SEAN F. MCAVOY, CLERK
Case 1:20-cr-02030-SMJ   ECF No. 105   filed 03/04/21   PageID.371 Page 2 of 2



                                                          3/5/2021
X



                                           3/4/2021
